Citation Nr: 1020379	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-23 463	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for lumbosacral strain.

2.  Entitlement to a disability rating in excess of 
10 percent for left leg radiculopathy.

3.  Entitlement to a disability rating in excess of 
10 percent for hypertension.


ATTORNEY FOR THE BOARD

Heather J. Harter



INTRODUCTION

The Veteran served on active duty from September 1968 to 
December 1973.

In February 2010, the Veteran revoked a previously-executed 
power of attorney for The American Legion.  He is therefore 
unrepresented at this point in the appeal.  He is informed 
that he may choose another service organization to represent 
him throughout the remainder of the appeal, if he wishes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision, which denied 
increased ratings for lumbosacral strain and hypertension, 
and granted service connection for left leg radiculopathy, 
along with a 10 percent disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran underwent VA examinations in conjunction with his 
claims for  increased disability ratings in January 2006, 
more than four years previously.  He has asserted upon 
multiple occasions that the severity of his disabilities 
continues to worsen.  

The RO scheduled the Veteran for subsequent VA examinations 
in June 2008 and in September 2008.  He failed to report for 
the examinations on both dates.  However, in June, he 
contacted the RO and the VA Medical Center to inform them 
that he had been out of town on the scheduled date, but that 
he would return in July.  The RO phoned the Veteran in August 
2008, to ask if he would be available to take an examination; 
the Veteran stated that he would be available.  However, it 
does not appear that the possible dates of his availability 
were discussed, as he failed to report for VA examinations 
scheduled for early September.  A note from the VA Medical 
Center reflects that the Veteran would be out of town until 
September 15th.  The Veteran then called the RO in October 
2008, requesting that his examinations be rescheduled.  No 
further action to provide the pertinent VA examinations was 
taken, and a Supplemental Statement of the Case, containing 
no reference to the missed examinations, was issued in 
November 2008.

Several regulatory provisions cover the matter of VA 
examinations.  Section 3.655 provides that when a claimant 
fails to report for a compensation examination when the issue 
involves a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655.  However, the regulation pertaining to the 
VA's duty to assist claimants in developing claims provides 
that VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  
38 C.F.R. § 3.159.  In this case, the Board deems that 
reasonable effort includes working with the Veteran to 
schedule the VA compensation examinations which he has 
indicated he will report for, and which will assist 
adjudicators in deciding his claims.  It is difficult to 
review exactly what happened with the two prior efforts to 
schedule, but it would appear that the VA somehow managed to 
schedule examinations during periods when the Veteran was 
away from home, and failed to provide notice of the scheduled 
examinations before he left home.  Although each party 
maintained contact, the communication was apparently not 
clear enough to identify when the Veteran would be able to 
report and to coordinate those dates with available 
appointment dates.  Although we regret the inefficient use of 
judicial and administrative resources, the Board deems that 
another effort is required, as we are not convinced from the 
record that the Veteran received fair notice to report to his 
scheduled examinations.  

The record shows that the Veteran receives much if not most 
of his medical care from the VA.  In light of the length of 
time which has passed since the Veteran's claims were last 
reviewed, all recent VA medical records should be obtained 
for the file, as well.  If the Veteran has received pertinent 
private medical care, for back problems, radiculopathy, or 
hypertension, he is hereby informed to notify the RO so that 
these records may also be updated for the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment, to include all 
pharmacy records, afforded to the Veteran 
by the regional Louisville VA Medical 
facilities since November 2008 for 
inclusion in the file.

2.  The RO and/or medical center, as 
appropriate MUST coordinate with the 
Veteran to ensure that he is scheduled 
for examinations on a date when he is 
available.  The Veteran is reminded of 
his obligation to cooperate as fully as 
possible, and of the provisions cited 
above, which allow VA to simply deny his 
claim for increased disability ratings if 
he fails to show for an examination, 
after having been adequately notified of 
the date and time.  The RO and/or medical 
center must fully document for the file 
all efforts to coordinate with the 
Veteran in the scheduling of these 
examinations.

3.  The veteran should be afforded a VA 
orthopedic examination by a physician 
with appropriate expertise to identify 
all currently-shown impairment involving 
his lumbosacral spine to include left leg 
radiculopathy.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to discuss all functional 
impairment and pain involved with each 
disability.  The complete rationale for 
all opinions expressed should be fully 
explained.

4.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to identify all 
currently-shown impairment involving his 
service-connected hypertension.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to discuss all functional impairment 
involved with the disability.  The 
complete rationale for all opinions 
expressed should be fully explained.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

